  Case 20-21593-jrs          Doc 23 Filed 12/11/20 Entered 12/12/20 01:04:31                       Desc Imaged
                                   Certificate of Notice Page 1 of 2
                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF GEORGIA
                                         GAINESVILLE DIVISION


In     Glenn Michael Heagerty Jr.                        )
Re:    2890 Willow Wisp Way                              ) Case No.: 20−21593−jrs
       Cumming, GA 30040                                 ) Chapter: 13
                                                         )
       xxx−xx−1077                                       )
                                                         )
       Debtor(s)



                                           ORDER VACATING ORDER

     On December 9, 2020, the Clerk issued an order entitled Order Regarding the List of Creditors with deficiencies
noted in error. Accordingly, it is hereby

     ORDERED that the Order Regarding the List of Creditors with deficiencies noted entered December 9, 2020 is
hereby VACATED in its entirety.
      The Clerk is directed to serve a copy of this Order upon Debtor, Debtor's Counsel, if any, the Trustee, and any
parties in interest.

SO ORDERED, ON December 9, 2020.




                                                           UNITED STATES BANKRUPTCY JUDGE



Dated: December 9, 2020
Form orvacor −11/2016
        Case 20-21593-jrs                  Doc 23 Filed 12/11/20 Entered 12/12/20 01:04:31                                              Desc Imaged
                                                 Certificate of Notice Page 2 of 2
                                                               United States Bankruptcy Court
                                                                Northern District of Georgia
In re:                                                                                                                  Case No. 20-21593-jrs
Glenn Michael Heagerty Jr.                                                                                              Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 113E-8                                                   User: sjones                                                                Page 1 of 1
Date Rcvd: Dec 09, 2020                                                Form ID: orvacor                                                           Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 11, 2020:
Recip ID                 Recipient Name and Address
db                     + Glenn Michael Heagerty, Jr., 2890 Willow Wisp Way, Cumming, GA 30040-7183

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 11, 2020                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 9, 2020 at the address(es) listed
below:
Name                               Email Address
Lisa F. Caplan
                                   on behalf of Creditor WILMINGTON SAVINGS FUND SOCIETY FSB lcaplan@rubinlublin.com,
                                   akhosla@rubinlublin.com;nbrown@rubinlublin.com;ruluecf@gmail.com;BKRL@ecf.courtdrive.com

Nancy J. Whaley
                                   ecf@njwtrustee.com


TOTAL: 2
